ORDER
PER CURIAM.
Appellees’ Suggestions For Rehearing en banc and the response thereto have been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular active service voted in favor of the suggestions. Upon consideration of the foregoing, it is
ORDERED, by the Court en banc, that the suggestions are granted and these matters will be reheard by the Court sitting en banc.
It is FURTHER ORDERED, by the Court en banc, that the judgment of the court filed herein on March 9,1993, is hereby vacated.
A future order will govern further proceedings.
Circuit Judge BUCKLEY did not participate in this matter.